                        Case 1:20-cv-00596-JGK Document 27 Filed 05/06/21 Page 1 of 1

    C0 llera
         'H n
                                               WALTER M. Gou..ER"-''< ( 1912· 1998) Srr.rttA.'<JE SU<\REZ         P.:\RAt t"QN s
                                               RICH.-'\RD L. O'!·hRA                S"rnvEN C. PAm<AS "'*         LAURA A. HARRINGTON




 &o           ~a                               <!_OJ-!N F. M1u;s (19J9-200m         THOMAS},~ i<F-'l."1F.***      }{RISTJNE M. MuRPl!Y



            a
                                               EDWARP d. (,R?t\f!~E                 DAMIEN 0. ~1ARF.E**           LILLY PIAZZA



          ·zi
                                               G!!RISTOP.lil':R f . 0    ~ ..      _    l iWLOR A'iNF. WAJTES     KAREN ALBERTELLI GILBERT
                               f   !           GAROL O ~oum,E           F ENNtNGfON     G.<\RRETT ,J. Dowo         * ALso AcM,rrEo IN NEW JcRs£Y
                                               JD ENISSA.GENGEL         *               PATRICIA   L.   BOLANI)    ** ALSO AOM!,1'£0 IN WASHINGTON . o .c .


       Mi S L L P                  •   •   •
                                                OUN
                                                  ..    .
                                                          DROARKE
                                                            B .
                                               M ICI-IAEL , OSSO
                                                                                        G LENN
                                                                                             •
                                                                                                 A- KREBS
                                                                                                   •
                                                                                                    -
                                                                                                          +•
                                                                                                                  *** ALSO AOMITTEO IN NEW .JERSEY AND
                                                                                                                      CONNECTICUT
                                                                                                                  + OF COUNSEL


                                                                        May 6, 2021

         VIAECF



                                                                  ~~~~~.
         Hon . John G. Koeltl
         United States District Judge
         United States District Court
         Daniel Patrick Moynihan Courthouse
         Southern District of New York
         500 Pearl Street
         New York, NY 10007-1312
                                                                  70 ~                                             (3~
                                                                                                           ~-S
                  Re:      Iron Workers Locals 40,361 & 417 Health Fund v. Joyce et al                                    .--/?     /
                           Civil Case No.: 20-cv-596                                                                  S(        fd}-j
         Dear Judge Koeltl,

                 As Your Honor will recall, this firm is counsel to Plaintiff Iron Workers Locals 40, 361 & 417
         Health Fund ("Health Fund" ) in the above-referenced matter. We write to request an adjournment of the
         status conference currently scheduled for May 10, 2021.

                   As we advised via letter dated March 10, 2021, Defendant James Joyce ' s treating physician has
          filed for no fault arbitration, and same was held on February 24, 2021. The arbitrator issued an award on

             -
          April 19, 2021 , which found that the no fault provider was to pay Mr. Joyce ' s treating physician.

                   Mr. Boyle has represented to Plaintiffs that the no fault carrier received the demand for satisfaction
          of the arbitration award on April 20, 2021. The no fault carrier has forty-five (45) days to appeal or
          request clarification or modification of the award. The no fault carrier has not determined what it intends
          to do at this time.

                 If the no fault carrier pays the physician, he will reimburse the Health Fund in the amount of
          $199,222.92, which represents a significant portion of the Health Fund's total lien of $296,802 .38. If the
          Health Fund is reimbursed these monies, we will be that much closer to resolving the lien.

                 In light of the pending reimbursement issue, Plaintiff requests that the status conference scheduled
          for May 10, 2021 , be adjourned. This is the third request to adjourn the status conference; the prior request
          was granted. Counsel for the defendants has consented to the adjournment.

                  Plaintiffs thank Your Honor for the Court' s attention to this matter.

                                                                 Respectfully,

                                                                 COLLERAN, O'HARA & MILLS L.L.P.

                                                                 By:
                                                                            - -Isl- -
                                                                                    ~na6@: Et{;a,ne
                                                                                      ------ -------
                                                                                  THOMAS P. KEANE
          TPK/gl
          3028-0008
          cc: Seamus Boyle, Esq. via ECF

I 00 CROSSWAYS PARK DRIVE WEST •SUITE 200 • WoooauRY, NEw YoRK 1 1797 • T: 516.248.5757 • F: 516. 742. I 765
                                                WWW.GOIIML-\.W.GOM               •~ -
